Case 1:19-ap-01008        Doc 11-1 Filed 05/07/19 Entered 05/07/19 15:27:38                 Desc
                                 Declaration Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF RHODE ISLAND

____________________________________
                                    :
In Re: Kristin M. Allard            :                                Chapter 7
                                    :                                No. 18-10820
               Debtor               :
                                    :
                                    :
Charles A. Pisaturo, Jr.,           :
Chapter 7 Trustee                   :
                                    :
               Plaintiff            :
                                    :
               v.                   :                                A.P. No. 19-01008
                                    :
Theresa Primo and                   :
Janis A. Goneconte,                 :
                                    :
               Defendants           :
___________________________________ :

            DECLARATION IN SUPPORT OF PLAINTIFF’S APPLICATION
                    TO CLERK FOR ENTRY OF DEFAULT

       The Plaintiff, by his counsel, hereby declares and notifies the Court that:

       1.      As represented in the previously filed certificate of service to the Summons issued

in this action, a copy of such Summons along with the accompanying Complaint commencing

this adversary proceeding were properly served upon all Defendants, including upon Theresa

Primo by mailing a copy of such Summons and Complaint by first-class mail, postage prepaid

addressed to her at her dwelling, house or usual place of abode;

       2.      The Plaintiff has not been served with an answer or other response to the

Complaint by Defendant Theresa Primo, which such Defendant was required to serve upon

Plaintiff's counsel by April 12, 2019; and

       3.      The Plaintiff and his counsel are otherwise unaware of any answer or other
 Case 1:19-ap-01008                    Doc 11-1 Filed 05/07/19 Entered 05/07/19 15:27:38                               Desc
                                              Declaration Page 2 of 2


response to the Complaint having ever been served upon them or filed with this Court by Theresa

Primo.

           I hereby certify under penalty of perjury that the foregoing is true and correct. Executed

on May 7, 2019 (28 U.S.C. §1746).

                                                                  Charles A. Pisaturo, Jr., Chapter 7 Trustee
                                                                  By his Attorney,


                                                                  /s/ Matthew J. McGowan
                                                                  Matthew J. McGowan, Esquire
                                                                  Salter McGowan Sylvia & Leonard, Inc.
                                                                  56 Exchange Terrace, Suite 500
                                                                  Providence, RI 02903
                                                                  (401) 274-0300
                                                                  (Bar No. 2770)
                                                                  mmcgowan@smsllaw.com




F:\contents\Allard, Kristin\Bankruptcy Court Papers\Complaint\Default\Declaration in Support of Entry of Default.doc
